 182DECISIONSOF NATIONAL LABOR RELATIONS BOARDPacker Industries,Inc. and International Associationof Machinists and Aerospace Workers,AFL-CIO.Cases 1-CA-10825, I-CA-11161, 1-CA-11206,and 1-CA-11274DECISIONSTATEMENT OF THE CASEFebruary 10, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn July 27, 1976, Administrative Law JudgeSamuel Ross issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions, a brief, and his original brief to theAdministrative Law Judge in support of the Adminis-trative Law Judge's Decision, and Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.SAMUEL Ross, Administrative Law Judge: These consoli-dated cases were heard before me in New Haven, Connecti-cut, on April 6, 7, and 8, and on May 4, 5, and 6, 1976, oncharges and amended charges filed by International Asso-ciation of Machinists and Aerospace Workers, AFL-CIO,herein the Union, on June 27, August 5, October 29,November 13, and December 9, 1975, and on a complaint,a consolidated complaint, and on amendments to theconsolidated complaint which issued respectively on Au-gust 21, 1975, and on January 27, February 27, and March23, 1976. The said complaints as amended allege thatPacker Industries, Inc., herein Respondent or the Compa-ny, engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the National Labor Relations Act,as amended, by terminating the employment of six employ-eesbecause they joined and assisted the Union andengaged in concerted activities protected by the Act, and byengaging in numerous other acts of inference with andrestraint and coercion of employees in the exercise of rightsguaranteed by Section 7 of the Act. Respondent filedanswers which deny the substantive allegations of theamended complaints and the commission of unfair laborpractices.Upon the entire record,' including my observa-tion of the witnesses and their demeanor, and after dueconsideration of the briefs filed by the parties, I make thefollowing:ORDER 2Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Packer Indus-tries, Inc.,Meriden, Connecticut, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.iRespondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderanceof all of therelevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544(1950), enfd 188F.2d 362 (C.A. 3, 1951). We have carefullyexamined therecord and find no basis for reversing his findings.Additionally,we are satisfied that Respondent's contention that theAdministrative Law Judge was biased is without meat.There is nothing inthe record to suggest that his conduct at the hearing,his resolutions ofcredibility,or the inferences he drew were based on bias or prejudice2Respondent'smotion to reopen the record and admit as new evidenceits June 30,1976, financial statement is denied.The financial statementwouldcontain no relevant informationnot previouslyconsidered regardingRespondent's defensethat the layoff of LeMay, Sprude,and Jones wasmotivated by financial considerations.FINDINGS OF FACTI.COMMERCERespondent is a Connecticut corporation whose principaloffice and place of business is located in Meriden, Connect-icut,whereit is engagedin the manufacture, sale, anddistribution of aircraft parts and machines. In the operationof the said business, Respondent annually ships aircraftparts andmachinesvaluedin excessof $50,000 from itsplant in Meriden to points and places outside the State ofConnecticut.Respondent admits and I find that it isengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRespondent also admits and Ifind that the Union is alabor organizationwithin themeaning ofSection 2(5) of theAct.iAfter the close of the hearing, the General Counsel moved to correct thetranscript in a number of respects. No opposition has been interposed to thesaidmotion and it is hereby granted The record has accordingly beenphysically corrected.228 NLRB No. 25 PACKER INDUSTRIES183III.THE UNFAIR LABORPRACTICESA.Background Facts Regarding RespondentRespondent's office and plant are located at 80 GraceyAvenue,Meriden, Connecticut, in a building owned byGracey Real Estate, a copartnership which is wholly ownedby Donald F. Woods and Joseph E. Hogan, Respondent'spresident and vice president, respectively.Woods andHogan also are the principal stockholders in Respondentcorporation, each of them owning 44.7 percent of its stock.2Respondent has two principal divisions which operaterespectively under the trade names of Packer MachineCompany and Pye andHogan.3Packer Machine Companymanufactures machines which are used by other companiesin theirmanufacturing operations. Pye and Hogan isprimarily a machine shop which makes aircraft parts inaccordance with the specifications of its customers. Em-ployees of Respondent are generally assigned to one or theother of these two divisions of Respondent, but they aretransferred from one to the other as needed. There is onlyone payroll for the two divisions, but it is "broken down forPye and Hogan and one for Packer (Machine)." PresidentWoods is the manager of Packer Machine and the chiefsalesman of Pye and Hogan. Vice President Hogan is themanager of Pye and Hogan. Respondent subcontracts someof its lab inspection work to Meriden Metal Labs, acompany which is located in the same building as thatoccupied by Respondent and is wholly owned by JefferyWoods and Scott Hogan, sons of Respondent's presidentand vice president. Employees of Respondent also regularlydo lab inspection work at the premises of Meriden MetalLabs.B.The Issues Presented for Determination1.As previously noted, the complaints in these consoli-dated cases as amended allege that Respondent terminatedthe employment of six employees-Juan Acevedo, William0. Ingraham, Jr., Richard Remillard, Roger LeMay, AlfredSprude, and Wallace Jones-and failed and refused toreinstate them, because they joined and assisted the Union.Respondent admits that it terminated the employment ofthese employees and that it has not since reinstated them. Itcontends, however, that it fired Acevedo, Ingraham andRemillard for reasons unrelated to their union activities,and that it laid off LeMay, Sprude, and Jones because offinancial difficulties which beset it, and not because of theirsupport for the Union.2.The complaints as amended further allege thatRespondent denied employee Mario Recchioni a raisebecause of his support of the Union. In respect to thisallegation,Respondent contends that it has not failed togrant Recchioni a raise on each of his wage reviews.3.The consolidated complaints further allege thatcommencing with the date of its acquisition of knowledgeof the Union's organizational campaign,Respondent2The remaining stock in Respondentis owned byseveral small stock-holders3Respondent also utilizes other trade namesfor thesale of itsproducts.One such which it uses for sales to Pratt& Whitney Aircraft Company isConnecticut Machine Products, Inc.4All dateshereafterwill refer to1975 unless otherwise notedembarkedon a courseof conduct to discourage support ofthe Union andengaged in numerousacts of interferencewith,restraint,and coercion of employees in the exercise oftheir rights under the Act. Respondent's testimony inrespect to the said alleged violations for the most partconsistsof denials of the statements attributed to its officersand agents. In respect to the balance of the said allegations,Respondent contends that the statements made by it arenot coercive or violative of the Act.4.A final issue presentedherein iswhether LeonardButkiewiczisa supervisorand/or agent of Respondentwithin the meaning of the Act.The conflicting testimony adduced by the parties regard-ing all of the foregoingissues presentsfor determinationprimarily a question of the credibility of the witnesses andof their testimony.C.The Commencement of Union OrganizationOn Friday,May 9, 1975,' Respondent's employeesAcevedo, Ingraham, LeMay, Sprude, Recchioni, and JesusMedina met by prearrangement at 5:30 p.m. at the MeridenMall parking lot with Union Representative Joseph Bianca.The arrangements for this meeting had been made byIngraham through his father who is a committeeman for theUnion at Pratt & Whitney Aircraft Company in NorthHaven, Connecticut. At this meeting, all of the employeeswho were present signed union authorization cards weregiven additional blank cards, and were instructed byBianca on how, when, and where to solicit signatures to thecards from other employees. Commencing with the follow-ing Monday, May 12, the employees who had attended theunion meeting began handing out the Union's cards and tosolicit signatures to the cards at Respondent's plant and inits parking lot adjacent to the plant during break and lunchperiods and before and after working hours.D.The Respondent's Response to UnionOrganizationWord of the union organizational campaign of theRespondent's employees promptly reached the ears of VicePresidentHogan and President Woods. Woods testifiedthat on Tuesday, May 13 (the day after solicitation ofsignatures to union cards began in the plant), Hogan toldhim that "he had heard some scuttlebutt with reference tothe organization of a union in the shop." 5 Respondentthereupon engaged in the following conduct which isalleged as violative of Section 8(a)(1) of the Act.1.Interrogation, threats, and creation of the,impression of surveillanceOn the morning of May 13, as employee Sprude, one ofthe employee union organizers, was walking back to hiswork station, Hogan said to Sprude, "I hear you're trying tostart a union." Sprude answered, "What makes you think5Hogan professed a lack of recollection about when he first becameaware of the union organizational campaign,but I do not credit his assertedlack of recollection of the date in light of the significant events whichoccurred on May 13. Moreover,as explicatedinfra,I regard Hogan'stestimony as frequently evasive, on occasion exaggerated and/or self-contradictory,and in general unreliable and unworthy of much credence. 184DECISIONSOF NATIONAL LABOR RELATIONS BOARDso, Joe?If I was interested in a union, I would go to workfor a shopthat had one."Hogan then said, "That's good,"or "somethingto that effect." 6Hogan's statement to Sprude quiteobviously was de-signed to elicit information from Sprude regarding his viewsabout theUnion's organizing campaign.Viewedin the lightof Respondent'smanifestopposition to the representationof itsemployeesby the Unionand Sprude's false responsetoHogan,his statementto Sprude clearly constitutedcoercive interrogationof an employeeregarding his unionsympathies,and Itherefore find thatRespondenttherebyviolated Section8(a)(l) of the Act.On the same morning(May 13), employee LeMay,another of the employee union organizers,was called byVicePresident Hogan to a meeting withPresidentWoodsin the conference room wherethe foremen hold theirmeetings.According to LeMay's testimony, which I credit,Woodsstartedthe conversation by telling LeMay that hehad heardthat LeMayand Medinawere tryingto organizea union in the shop and that he was not goingto have anyunion.?LeMayaskedWoods how he knew that he wasorganizing.Woods replied that he hadhis sources, that hewould fire anybodywho was organizingfor the Union, andthat he wouldfind out who theywere.Woods further toldLeMaythat he and Hogan did not need a union, and thatthey could "just retire and close theshop."Woods askedLeMaywhat he thought about that,and LeMayansweredthat itwas Woods' company and he could not tell Woodshow to run it.Woodsthen asked Hogan whetherhe thoughtLeMaywas organizingfor the Union, and Hoganansweredno. LeMaythen suggestedto Woods thatinsteadof havingemployeescome up individually to be told about Woods'6 The findings above are based on Sprude's testimony which I regard asreliable and credit.Hogan denied that he had any conversation with Sprudeon May 13"regarding anything relating to this case"As previously noted, Iconsider Hogan's testimony as generally unreliable,and I therefore do notcredit this denial of Sprude's testimony.rAs previously noted,Medina was another of the Respondent's employ-ees who had attended the Union's first organizing meeting,signed a unioncard,and received a supply of blank cards for soliciting other employees tosign.8Woods admitted that he had a meeting with LeMay on May 13 in theconference room at which Hogan was present,but his version of the subjectmatter of their conversation was quite different from LeMay's.Woodstestified that this meeting did not occur until after he made his speeches to allthe employees about the Union. According to Woods,thismeeting withLeMay was prompted by a complaint which he had received from Hoganthat LeMay could not get along with Joseph Tierney,his foreman in thegnnding department of Pye and Hogan,and that he resolved this personnelproblem by suggesting at the meeting with LeMay that his work station bemoved from the grinding department of Pye and Hogan to the carpentershop of Packer Machine.Woods further testified that,following this meeting,LeMay was so transferred but that he was retained on the Pye and Hoganpayroll to preserve his pension rights.Iplace no credence in Woods'versionof this meeting with LeMay and I credit the Tatter's version of theirconversation for the following reasons: I note initially that Woods did notspecifically deny the statements about the Union which LeMay attributed tohim.Moreover,Respondent's records in evidence of LeMay'spayrollchanges disclose quite clearly that on May 13,1975, the admitted date of thisconversation,LeMay was no longer working under Tierney's supervision,and thus belie Woods'testimony regarding the subject matter of thisconversation In this regard,G. C. Exh.10, a payroll change notice datedJune 28, 1974,almost a year before Woods'admitted meeting with LeMay,states as follows:"After vacation,R. LeMay will assume responsibility forcutter grind[ing]&mach[me] Rep[air]in new Dept."The said documentwhich increased LeMay's rate of pay from$4.35 to $4.70 an hour effective onJuly I, 1974,was signed by Tierney and Hogan.Thereafter,althoughLeMay'swages were reviewed again on August 30, 1974,February 28, 1975,views aboutunion organization,why didn't Woods justhave a meetingwith all the employees and tell them how hefelt.Woods thought that was a good idea and he askedHogan whathe thought of LeMay'ssuggestion.Hogansaid, "okay," and Woods said that they would hold themeeting withthe employees downstairs in the inspectionroomsBasedon LeMay's credited testimony, I find that byWoods' interrogation of LeMay about his union activities,by his creation of theimpressionthat he wasengaging insurveillanceof his employees' union activities, by his threatto discharge any employee who was organizing for theUnion, and by his threatto "closethe shop" and "retire"becauseof the unionorganizationalactivity,Respondentengagedin further unfair labor practices withinthe mean-ing of Section 8(axl) of the Act.Followinghis meetingwith LeMay and as suggested byhim,Woodsand Hogan assembledall of Respondent's Pyeand Hogan employees and foremen in the inspection roomon the morningof May 13. Woods, who had only recentlyreturned to the plant after hospitalization for ulcers, toldthe employees to gather around closely because he wasunable to speak loudly. He thensaidthat he had heard thatthere was union activitygoingon, that he did not want tohear any more talk abouta union,and that if he did hewould closethe shop and they would all be out of work.Woods further said that the last person who tried toorganize a unionin the shop met with an unfortunateaccident,but thathe was not strongenough at that time tocause an accident .9Basedon the testimony of the employees credited above,Ifind that Respondent further violated Section 8(a)(l) ofJune 9,1975, and August29, 1975,and his hourly rateof pay wassuccessively increasedto $5, $5.25, and $5.50, none ofthe said wage reviewsand payroll change notices were signedby Tierney, but two ofthem datedAugust 30,1974, and February28, 1975,bear the signatureof Woods, theadmitted manager of Packer Machine. (See G.C. Exh.11, 12A, 12B, and12C.) Thesedocuments thus clearly indicatethat LeMaywas transferredfrom Tierney's supervision to Packer Machine inJuly 1974, beforethe wagereview on August 30,1974, and thusconfirm LeMay's testimony that onMay 13, 1975, thedate of his meeting with Woods and Hogan,Tierney wasnot his foreman and there was no discussion of his differenceswith Tierney.In the light of the foregoing, and from my assessment thatWoods' testimonywas frequently evasive,occasionally implausible, sometimes self-contradic-tory, and ingeneral unreliable, I place no credence whatsoever in Woods'version of his May 13 meeting with LeMay.9 I base my findings above on the creditedcorroborative testimony ofAcevedo,Ingraham,Recchioni,LeMay,Sprude,and Robert Tierney, abrother ofForeman Joseph Tierney.Woods'version of this talk, althoughsomewhat different from that of the employeescredited above, conveyedsubstantially the same message.Accordingto Woods, he told theemployeesthat he had heard some scuttlebutt about a union; that the Company was toosmall to have a union;that he would not work in a shop where there was aunion;that some Englishman "wanted to organize a union in a shop and oneof the people went through the wall";and that he was the man responsiblefor thesales and would not be involved ina companythat had a unionWoods'version of his May 13 talk to the employeeswas not corroborated byeither Hogan,any of hisforemen who admittedly were present,or by anyemployee,and I credit it only to the extent that it accords with the testimonyof the employees credited above.Woods alsotestifiedthat he waspromptedto call this meeting, not because he had justheard fromHogan that unionorganization was in progress,but to thank the employees for their notes andgiftswhich he had received while he was ill. I regard this assertedreason forthismeeting as implausible and unworthy of credence.Accordingto his owntestimony,Woods returned to the plant after his illnesson May 6 or 7.However,he did not call this meeting of the employees until immediatelyafter he heard that union organization was occurring in the plant.The timing PACKER INDUSTRIES185the Act by Woods' statement that he would close the plantand the employees would all be out of work if he heard anymore talk about a union. I further find that Woods' storyabout the unfortunate accident which befell a former unionorganizer, and his statement that he was currently too weakto cause any accidents, constituted an implied subtle threatof future physical violence to employees who engaged inunion organizational activity, and that Respondent therebyfurther violated Section 8(a)(1).After his May 13 meeting with Woods, LeMay receivedfrom a union representative acquaintance a printed copy ofa leaflet entitled"Do You KNow" which listed 36 items of"What Foremen and Supervisors Can NOT Do," and which,if done, assertedly violated the Act.10 LeMay brought theleaflet to the plant on the morning of May 15 and gave it toIngraham, one of the employee organizers for the Union.During the lunchbreak that day, Ingraham, accompaniedby employees Medina and Recchioni, had eight copiesmade of the leaflet at the library and brought them back tothe plant. After lunch, Ingraham posted one copy of theleaflet on the wall of the men's room over the wash basin.That same afternoon about 3:30 p.m., while Ingraham wasoperating one of the milling machines in the plant, heoverheard a conversation between Hogan and employeeEdward Towler while theywere standingatTowler'smachine about 2-1/2 feet away. According to Ingraham'scredited testimony,Hogan told Towler that PresidentWoods was "furious about the union business," and heasked Towler if he knew who "was organizing the union."Towler answered, "No." Hogan then said to Towler, "Well,there's $50 to somebody who can come up with the namesof the organizers of this union." About 5 minutes later,Towler askedIngrahamif heknewwho had put up theunion leaflet in the men's room, and Ingrahamreplied thathe did not.11Based onIngraham's credited testimony, I find thatRespondent further violated Section 8(a)(1) of the Act byHogan's interrogationof Towler as to the identity of theunion organizersand by his offer of a reward for anyonewho disclosed their identity. 122.Thedischargeof employeeorganizer JuanAcevedoJuan Acevedowas hiredby Respondent on February 11,1974, as a buffer in the burring department of Pye andHogan at $2.50 per hour. He admittedly was an intelligentand satisfactory employee and was given progressive payraises inJuly 1974 to $2.70 an hour, in September 1974 to$2.90 an hour and in December 1974 to $3 an hour.Moreover, because of his admitted intelligence, and be-cause he concededly "was a hard worker," Acevedo wasassigned the additional responsibility of assisting JohnPollard, Respondent's chief expediter, in moving parts fromof this meeting,as well as the content of Woods' statements thereat, beliesWoods'testimonyregarding the purpose for convening it10G. C. Exh. 3.i iHogan denied that he had any discussion with anyemployee regardinga $50 reward However,as previously indicated,IconsiderHogan stestimony as generally unreliable and I do not credit this denial.Moreover, Iregard Ingraham's testimony which withstood rigorous cross-examination inrespect to this incident as more trustworthy.2BestIndustrialUniform Supply Company, Inc.,203 NLRB 1166, 1170(1973)one department to another.13 Acevedo testified that beforehe was fired on May 15 he never received any warning orcomplaint about his work from any supervisor or official ofRespondent. It is undisputed that no written warning noticewas ever issued to Acevedo, notwithstanding that Respon-dent at all materialtimesherein had warning notice formsavailable forissuance.Pollard conceded that Acevedo "atfirst" did the work of helping him with expediting "verywell." Pollard further testified that he received no comp-laints from any supervisor about Acevedo's work beforeMay 1975.As found above, Acevedo was one of six of Respondent'semployees who attended and participated in the Union'sfirst organizational meeting on Friday, May 9, after work.Acevedo signed a union authorization card at that meeting,and starting with Monday, May 12, he passed out unioncards to other employees in the plant and solicited them tosign them before work, at lunchtime, and after work. OnThursday, May 15, after lunch, Acevedo had occasion to goto the men's room in the plant to wash his hands so thattheywould be clean for his next job. According toAcevedo's credited testimony, as he was washing, he saw onthe wall above the wash basin the union leaflet entitled "DOYou KNOW" which Ingraham had posted there. At thatmoment, Foreman Edward Hamelin came into the men'sroom, looked at Acevedo and at the leaflet on the wall, andthen, without saying a word, took the paper off the wall andbrought it over and showed it to Foreman John Ticino whowas nearby. Then, as Acevedo walked by them on his wayback to his job, he observed Hamelin, Ticino, and ClarenceRider, another foreman, gazing at him as though he "wasresponsible" for the presence of the poster on the men'sroom wall. A short while later, as Acevedo was going to theinspection department to get some boxes, he observed VicePresident Hogan reading the leaflet with his face "red liketomatoes." That same afternoon at 4 p.m., Acevedo wasnotified by Pollard that he was fired because he was notdoing his job. Acevedo disputed Pollard's statement and hesaid that he did everything that Pollard asked him to do inaddition to tasks which were not required of him. Pollardthen said that he had told Acevedo earlier that day to goback to work. Acevedo denied that Pollard had said that,and he told Pollard that the real reason for his dischargewas because of the Union. Pollard, in turn, replied that thatwas not true.According to Pollard, Acevedo was fired because he wasnot moving parts from one department to another when hewas requested by the department foremen to do so, butrather when he felt like doing it. Pollard testified that hefirst learned that Acevedo "wasn't doing his job" at thebeginning of May, about 2 weeks before he fired Acevedo,and that he then promptly warned Acevedo that "if hedidn't straighten out, we'd have to discharge him." Pollard13The recordis somewhat vague asto when Acevedo started to helpPollard with partsexpediting.Acevedo testified that he was already doingthiswork when he received his second raise in September1974. Pollardtestified that he could not rememberwhen Acevedobegan to assisthun withexpediting,and he estimatedthe date to be "maybe fourmonths"before hefired Acevedo on May 15, 1975. Hogan testified that Acevedowas assignedto partsexpeditingabout 5or 6 monthsbefore histermination. I deem itunnecessaryto resolvethisconflict. 186DECISIONSOF NATIONAL LABOR RELATIONS BOARDfurther testified that he again orally warned Acevedo abouta week later that "if he didn't start doing his job we'd haveto discharge him." According to Pollard, the decision to fireAcevedo on Thursday, May 15, was precipitated by twocomplaints which he received that day from ForemanJoseph Tierney, one in the morning and another in theafternoon, regarding Acevedo's failure to move parts fromhis department when requested. As explicated hereinafter, Iconsider the testimony of Pollard and all of the otherwitnessesof Respondent regarding Acevedo's allegedshortcomings and his summary termination as implausible,contradictory, and unworthy of credence.In the first place, I consider Pollard's testimony regardingthe oral warnings of discharge which he assertedly gave toAcevedo as unworthy of any credence. Acevedo admittedlywas a hard worker and an intelligent employee until thebeginning of May when, according to Pollard, the firstcomplaint about Acevedo's failure to move parts whenrequested allegedly was received by Pollard. Even assumingarguendothat Pollard received such a complaint, and I donot believe that he did, I regard it impossible to believe that,upon its receipt, Pollard would then have promptly threat-ened this previously satisfactory hard worker with dis-charge as he testified he did.It is significant in this regardthat although Respondent concededly had written warningnoticesavailable for use neither Pollard nor any ofRespondent's other foremen who assertedly complainedabout Acevedo's lack of performance ever put any of theiralleged complaints about his work in writing. Moreover,Pollard's testimony about Acevedo was quite implausible inother respects. For example, Pollard first testified on directexaminationthatwhen he received a complaint from aforeman thatAcevedowas not moving parts as requested,he asked Acevedo, "How come?" and Acevedo replied thathe "didn't havetime,"and that he would move the partswhen he had the time. On cross-examination, however,Pollard testified that when he asked Acevedo why he hadnot moved the parts he replied "on a couple of occasions"that he would "do it when he got damn good and ready."When Pollard was then asked why he did not fire Acevedowhen he received that response, Pollard testified, "Becausewe needed the extra help." I place no credence in thistestimony of Pollard because I regard it as stretchingcredulity beyond belief that Pollard or any other supervisorwould have tolerated such insubordination for an instant ifit in fact had occurred.Basedon the foregoing,as well asdemeanor, I do not credit any of Pollard's testimonyregarding Acevedo's alleged shortcomings and the comp-laints assertedly received about him.PresidentWoods testified that the decision to fireAcevedo was made by Vice President Hogan, the managerof Pye and Hogan, where Acevedo worked. According to14Hogan testified that heobserved 20 of his employeesstanding in themen'sroomfor 10 minutes all at the same time reading the Union's leaflet"DO YOU KNOW" which was postedon the wallover the washbasinWhenpressed for detailsregarding the said incident,Hogan professed an inabilityto recall thenameof any of the employees he allegedly had thus observed.Moreover,Hoganfurther professed a lack of memory as to whether he spoketo any of the employees aboutstanding around and reading the leaflet Iregard Hogan's testimonyin theserespects to be patently implausible andincredibleisSee fn 13,supra16Forexample,Ticino testifiedon direct examinationthat when heWoods, he was not consulted regarding the decision to fireAcevedo, and he had no prior knowledge of any problemswithAcevedo before he was fired. However, Hogantestified contrary to Woods that he spoke to Woods about"all the dischargees" before they were terminated. I regardWoods' testimony in this respect as more reliable thanHogan's which I consider to be patently implausible insome respects. For example, Hogan testified that hepersonally on "numerous times" observed Acevedo stand-ing around doing nothing when he should have beenworking. Yet, Hogan nevertheless testified that he neverspoke to Acevedo, either about his indolence, or about thecomplaints which he allegedly had received from Pollard. Ifind it impossible to believe that a plant manager likeHogan, who admittedly is in the shop all day long, wouldpermit any employee to stand around doing nothing onnumerous occasions when he should be working withouteven asking him why he was idle. Based on this and otherimplausible testimony by Hogan,14 his evasive responses toquestions, and his demeanor, I place no credence in histestimony regarding either Acevedo's alleged timewasting,or about the complaints about Acevedo which he assertedlyreceived from Pollard.The testimony of Respondent's foreman, John Ticino,about his complaints about Acevedo is similarly unworthyof any credence. Ticino testified that he complained toPollard about Acevedo "about three weeks after he[Acevedo] took over the job" of assisting Pollard withexpediting. Inasmuch as Acevedo, at the latest, took overthe expediting work 4 months before he was fired,15Ticino's testimony would thus place his first complaintabout Acevedo's work in about January or February.However, Pollard testified, contrary to Ticino, that the firstcomplaint about Acevedo's performance was not receivedby him until the beginning of May. Ticino further testifiedthat prior to Acevedo's termination he also complainedabout his refusal to move parts when requested to PresidentWoods and to Foremen Clarence Rider and Joseph Tierneyat the weekly meetings of the supervisors. Ticino's testimo-ny in this respect conflicts with that of Woods who, aspreviously noted, testified that he had no prior knowledgeof any problems with Acevedo before he was fired.Furthermore, although Foreman Rider testified for Re-spondent regarding the discharge on the same day ofIngraham, another of the employee union organizers, hegave no testimony about any complaints which he eithermade or received about Acevedo's work performance.Based on the foregoing, other contradictions and implausi-bilities, and on demeanor, I consider Ticino's testimony tobe worthy of little, if any, reliance.16 I therefore place nocredence in his testimony regarding his alleged complaintsobserved theunion leaflet"DO YOU KNOW" in the men's room, Acevedo, tohis knowledge, was not there.However, on cross-examination, Ticino firstdenied thathe so testified,and latereventually testified that he did not knowwhether Acevedowas in themen's roomat thattime I place no credence ineither ofthese responsesand credit Acevedo 's testimony that Ticinoobserved him in the men's room reading the union leaflet Ticino alsotestified that after he reported the presence of the union leaflet on the men'sroom wall to Woods and Hogan, nobody, to his knowledge, inquired as towho posted it. Ticino further testified that he did not discuss the instant casewith anyone at the Company, not even the other foremen. I regard Ticino'stestimony in all these respects as patently implausible and incredible PACKER INDUSTRIES187toWoods, Rider, Tierney, and Pollard about Acevedo'salleged failure to move parts when requested by him.As previously noted, the complaints about Acevedowhich assertedly triggered his discharge in midweek onThursday,May 15, allegedly were made to Pollard byForeman Joseph Tierney. Respondent failed to call Tierneyto testify, and it offered no explanation for the failure to doso. I infer from the failure to call Tierney that if he had beencalled he would not have corroborated the testimony ofPollard and Hogan regarding the complaints which heallegedly made to them on May 15 about Acevedo's failureto move parts when requested.17In responding to the first charge filed by the Union inCase l-CA-10825, Respondent, in a letter to RegionalBoardAttorney Smith dated June 30 and signed by Woods,contended that Acevedo (and Ingraham, another employeeunion organizer) were terminatedinter alia,because of "ageneral turn down in business."18 However, at the hearingin this case, Respondent raised no contention and adducedno testimony that Acevedo'sterminationwas in any waymotivated by business conditions. I conclude from all theincredible, conflicting, and implausible testimony offeredby Respondent for Acevedo's peremptorytermination,from Respondent's apparent abandonment of the businessreason therefor stated in Woods' letter to the RegionalOffice, and from Acevedo's credited testimony that henever received any complaints about his work from anyofficialor supervisor of Respondent, that the reasonsasserted by Respondent for his precipitate dismissal arepretextsdesigned to conceal the real reason for histermination.In the light of the pretextual reasons advanced forAcevedo's termination, the real motivation therefor is quiteapparent. InShattuck Denn Mining Corporation (Iron KingBranch) v. N. L. R. B .,362 F.2d 466, 470 (C.A. 9, 1966), thecourt of appeals aptly stated the following in respect to theassignment of pretextual reasons for the discharge ofemployees:Nor is the trier of fact - here the trial examiner -required to be more naif than is ajudge. If he finds thatthe stated motive for a discharge is false, he certainlycan infer that there is another motive. More than that,he can infer that the motive is one that the employerdesires to conceal - an unlawful motive - at least where,as in this case, the surrounding facts tend to reinforcethat inference.The principle thus enunciated inShattuck Denn, supra,isclearly applicable to Acevedo's termination.Before Acevedobecame oneof the initial organizers ofthe Union, he was regarded by Respondent as an "intelli-gent" employee and a "hard" worker, and he was given17 InternationalUnion(UAW) v. N.L.R B,459 F.2d 1329(C.A.D C.,1972), 2 J. Wigmore,Evidence,Sec. 285(3rd Ed.1940).is See G.C. Exh. 18.19Like Ticino, whose testimony I do not credit(see fn.16,supra),Hamelin testified that no one was in the men's room when he discovered theunion leaflet on the wall,and that as far as he "can remember,"Acevedo wasnot there.Iplace no credence in Hamelin's testimony in this regard, and IcreditAcevedo's converse testimony for the following reason On cross-examination,Hamelin was asked,inter aha,if he knew that Respondent wasopposed to the Union.Hamelin twice evaded a direct response to thisquestion and then testified obviously falsely, "I don't know whether they'resuccessive raises inpay. Respondent, however, was utterlyopposed to the Union and, as found above on LeMay'scredited testimony, President Woods had threatened to fireanybody whowas organizingfor the Union, and he hadstated that he had his sources and would find out who theorganizerswere. In light of Vice President Hogan's interro-gation of Towler as to who "was organizing the union," andhis offer of a $50 reward for anybody who came up with thenames of theorganizers, it is fairly evident that Respondentlearned that Acevedo was one of those whose names it wasseeking.That conclusion is also supported by the timing ofAcevedo's peremptory discharge in midweek on the verysame day that he was observed by Foremen Hamelin andTicino inthe men's roomwhen they discovered the unionleaflet on the wall over the sink where Acevedo waswashing his hands, and by the looks Acevedo received fromHamelin,Ticino, and Foreman Rider as he left the men'sroom on that day.19I conclude from all the foregoing, including the absenceof any prior reprimands or warnings about Acevedo's work,the vacillating and pretextual reasons asserted for histermination, Respondent's manifest hostility to the repre-sentation of its employees by the Union, and its knowledgeor suspicion that Acevedo was one of the union organizers,thatRespondentterminatedAcevedo's employment todiscourage membership in or support by its employees oftheUnion, and that it thereby discriminatedagainstAcevedo in respect to tenure of employment and engagedin unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.3.The discharge of employee organizer William0. Ingraham, Jr.Ingraham was hired by Respondent on January 8 to workforPye andHogan as aBridgeportmillingmachineoperator at $3.75 an hour under the supervision of ForemanClarenceRider.Prior to being hired by Respondent,Ingraham had worked 1-1/2 years for Pratt & WhitneyAircraft Company, one of Respondent's principal custom-ers,as an experimentalmachine operator, and he hadstudied the machine trade for 1 year at a technical school.As previously noted, Ingraham, through his father, madethe arrangements for the first union organizational meetingwhich took place after work on Friday, May 9. He signed aunion authorization card at thatmeeting,and startingMonday, May 12, he began to solicit Respondent's employ-ees to signunion cards before and after work in theCompany's parking lot outside the plant and wherever heencountered them elsewhere. In addition, as noted above,on May 15, Ingraham made copies of the union leaflet "DOopposed to it or not. They haven't confidedin me." Subsequently, on furthercross-examination,Hamelin admittedthat he had attended Woods' May 13meeting withthe employees in which Woodsstated"that they didn'twant aunion." In thelightof theforegoing,as wellas demeanor, I believe theconverse of Hamelin's denial ofAcevedo'spresence in the men's room to betrue.See, e.g,N LR.B v. UnitedMineral &Chemical Corporation,391 F 2d829, 833 (C.A. 2,1968), where the court said:[T ]he . . evidence was of the very sort warranting a trier of the facts inbelieving the truth to be the oppositeof whatwas asserted 188DECISIONSOF NATIONALLABOR RELATIONS BOARDYou Lwow," brought them to the plant, and posted onecopy on the wall of the men's room over the wash basin.At quitting time on May 15, Ingraham notified hisimmediate Supervisor Richard LaDeaux that he would becoming to work late the following morning because he hadto go to the hospital.The following morning(May 16)between 7 and 7:30 a.m., Ingraham called Respondent'sofficeand left a similar message with one of the girls in theoffice.Later that morning between 9:30 and 10 a.m.,Ingraham again called the office to inform them that he wasthrough at the hospital and would be returning to work,only to be advised over the telephone that he had been laidoff.That afternoon about 3:30 p.m.,Ingraham went toRespondent's plant and was given an envelope by Hoganwhich contained two checks and a blue slip to theConnecticut Unemployment Office according to which thereason for his termination was that he"was not capable ofdoingour type of work."20 Ingraham'swage rate wasreviewed on March 21 by Foreman Clarence Rider andVice President Hogan. According to Ingraham's creditedtestimony,he was told then that he would not get a raise inpay because he talked too much, and that he would bereviewed again on June 1.21 Ingraham further crediblytestified that, except for the said admonition about hisverbosity,he never received any warning that his work wasunsatisfactory nor any threat of discharge before he wasperemptorily terminated as described above.It is undis-puted that no written warning notice was ever issued byRespondent to Ingraham.Vice President Hogan testified that he made the finaldecision to fire Ingraham because"he couldn'tdo hisworking. . . work was not up to our standards," and for"no other reason."However, as previously noted, inRespondent's letter to the Regional Office dated June 30, itcontended that Ingraham(and Acevedo)also had been"terminated as a result of . . . a generalturn down ofbusiness."At the hearingin this case,Respondentofferedno testimony that his firing was motivated by financialconsiderations.As indicated below, I regard the testimonyof Respondent'switnesses in respect to Ingraham's allegedshortcomings as contradictory,implausible,and unworthyof any credence,and I consider the asserted reasons for hissudden termination in mid-morning on May 16 as atransparent pretext to conceal the real motivation therefor.Hogan testified that on one job that Ingraham worked"almost 50 percent of the parts that he did weren'tacceptable."He further testified that, at the time ofIngraham's wage review on March 21, he told Ingrahamthat he"would give him one more chance,"and that "if hiswork didn't improve,we could not keep him."Hogan alsotestified that the final reason for Ingraham's terminationinvolved a job on which he had sawed some parts "in thewrong places," and then had thrown the improperly cutparts into a barrel near the handsaw where they were laterdiscovered.Hogan estimated that these parts which Ingra-ham allegedly had scrapped were discovered in the barrelabout"a week before" he fired Ingraham.When Hoganwas asked, "What did you do about it at that time," heanswered,"I just laid him off as soon as possible, or thenext, you know, when we laid off." Previously, when Hoganhad been asked by the General Counsel's representativewhen he made the decision to fire Ingraham,he first hadevasively responded, "I don't keep a record of these dates,ma'am, I work in the shop," then he testified that he did notknow when he made the decision, and finally he testifiedthat it was on the dayIngrahamwas fired.Iplace no credence in any of the foregoing testimony ofHogan.Although Respondent concededly possesses rec-ords of the work performed by its employees, it producednone to corroborate Hogan's testimony that the workIngraham did was not acceptable. The forms used byRespondent on its wage reviews contain provision forrating employees for ability, conduct, attendance, andproduction as either excellent,good,fair,or poor. OnIngraham'swage review form signed by Hogan and Rideron March 21 (G. C. Exh. 6), there appears no rating forIngraham in respect to any aspect of his employment. I findit impossible to believe that if, as Hogan testified,Ingrahamhad beenthreatened with dismissal unless his work im-proved, a notation to that effect would not have been madeon his wage review form, or at the very least, a rating of hisalleged lack of ability. I conclude from the absence of anysuch notation on the form,and from my assessment ofHogan's testimony as generally unreliable that, as Ingra-ham testified, no such warning was given to him. Finally, Iplace no credence in Hogan's testimony that he based hisfinal decision to fire Ingraham on the discovery of the badpartswhich Ingraham had allegedly produced andscrapped,for even assumingarguendothat Ingraham wasresponsible for the improperly cut parts, if this were the realreason for his termination he obviously would have beenfired upon the discovery of this alleged dereliction, and not"as soon as possible," on the "next" layoff, or about "oneweek later," as Hogan testified.In the lightof theforegoing,Iregard the assignment of these reasons for Ingraham'stermination as pretexts designed by the Respondent toconceal its true motivation for his dismissal on the morningof May16 when Ingraham was not even in the plant.We come then to the testimony about the reason forIngraham's discharge given by Clarence Rider, Ingraham'sforeman. Rider testified that he and Hogan "had a coupleof talks" with Ingraham in which they assertedly told himthat "his quality had to improve or we would have toterminate him." According to Rider, the occasion for thistalk was Ingraham's wage review which assertedly occurredinDecember 1974, a date Rider "was sure of." However,when apprised by Respondent's counsel that Ingraham didnot start to work for Respondent until after December1974, and he was shown the wage review form of Ingrahamwhich he had signed on March 21, 1975, Rider testified thatthat was the date that Ingraham was warned of possibledischargeunlesshiswork quality improved. But, whenRider was asked on redirect examination by Respondent'scounsel to relate the conversation which had occurred onthat date, his response significantly omitted any referenceto anythreat of discharge.Moreover,when Rider wasasked when,after Ingraham was hired,he first learned thathis work was unsatisfactory, Rider replied that Ingraham20 See G.C. Exh. 8.21See G C. Exh. 6. PACKER INDUSTRIES189worked for him 3 months before he made that discovery,then Rider modified that response and saidthatIngraham'swork was satisfactory during that initial period "in someareas," and finally Rider contradicted his initial reply andtestified that Ingraham's work was unsatisfactory in someareas during his first 3 months of employment. I concludefrom all the foregoing vacillations and self-contradictions,as well as from the absenceof anynotation or warning onIngraham's wage review form dated March 21 that his workwas other than satisfactory, that I can place no credence inRider's testimony regarding either the unsatisfactory natureof Ingraham's work or the alleged threat of termination ifhis work quality did not improve, and I credit Ingraham'scontrary testimony that no such warning was given to him.According to Rider, the incident which assertedly trig-gered Ingraham's termination before the June 1 datepreviously set for hisnext wagereview was the discovery byLeonard Butkiewicz (who admittedly was in charge of thedepartment when the finding was made) of some partswhich Ingraham allegedly had thrown into a scrap barrel.22Rider testified that about 8 parts out of a lot of 210 onwhich Ingraham had worked were brought to him byButkiewicz,and that the latter had told Rider that he hadfound them in the scrap barrel. Rider further testified thathe then checked the dimensions of the parts with a pinmicrometerand found that they were one 100,000th of aninch too short, and that he then asked Ingraham whether"he was the one who destroyed the parts and threw them inthe garbage." Rider testified that Ingraham denied doingso, that he then told Ingraham "that he was the only onethat had worked on the job in that area, so it could be noone else," but that Ingraham still denied that he had doneit.According to Rider, that concluded his conversationwith Ingraham, but on cross-examination Rider added forthe first time that he also notified Ingraham at that timethat "we were going to terminate him from the company,"and that as far as he, Rider, was concerned, "as of thatmoment,Ihad fired him, yes." I place no credencewhatsoever in Rider's testimony regarding the incidentwhich assertedly triggered Ingraham's summary termina-tion on the morning of May 16 while he was not in theplant. I base this conclusion on the following considera-tions.I note initially that in Respondent's letter to the RegionalOffice in response to the Union's charge in this case, there isabsolutely no reference to this incident which assertedlymotivated Ingraham's termination. I find it impossible tobelieve that if such an incident had in fact occurred and hadprecipitated Ingraham's discharge, Respondent would nothave given this reason for his termination in the letter inwhich it was explaining why it fired him, especially since inthat same letter, it relied on a general downturn in businessas one of the reasons for his termination, a ground which itapparentlyhas sinceabandoned. I note further thatRespondent failed to call Butkiewicz, who assertedly foundthe parts which Ingraham allegedly "destroyed" and threw"in the garbage," and it offered no explanation for notcalling him to testify. I infer, from this failure to callButkiewicz and to thus subject him to cross-examinationregarding his alleged discovery of the scrapped parts, that ifcalled, he would not have supported Rider's testimonyregarding this incident 23 Moreover,even assumingarguen-dothat scrapped parts had been found by Butkiewicz,Respondent produced no records, clearly available to it, toshow that Ingraham was responsible for the defective parts.I note in this regard that when employee David A. Geracecaused 19 pieces of a part to be "junked" because ofdefectivework he was given a written warning that arepetition would becausefor discharge.24 Admittedly, nosuch written warning was ever given to Ingraham. Aspreviously noted, Ingraham credibly testified that, prior tohis notification over the telephone on May 16 by the girl inthe office that he had been laid off, he had not been spokento by anyone in the Company about rejected parts, orwarned about possible termination. On the other hand,Rider's testimony that he notified Ingraham on May 15 thathe was being fired "as of that moment" is inconsistent withundisputed facts. Thus, if Ingraham had been so advised byRider, he obviously would not have notified SupervisorLaDeaux that he was coming in late the next day becausehe had to go to the hospital, nor would he have calledRespondent's office the next morning and left a similarmessage.Moreover, if Ingraham had been fired on May 15as Rider testified, the office girl who received Ingraham'smessage on May 16 would not have relayed it to Butkiewiczwho apparently was in charge of Ingraham's department onthat day.25 I conclude from all the foregoing that Rider'stestimony regarding this alleged conversation with Ingra-ham on the day before Ingraham actually was fired, aboutscrapped parts which, according to Hogan, had been foundin a trash barrel about a week earlier, is worthy of nocredence whatever, and moreover is inconsistent withHogan's version of this alleged incident.In the light of the incredible testimony adduced byRespondent regarding this alleged reason for Ingraham'stermination, the absence of this reason in Respondent'sletter to the Region which purported to state the groundsfor Ingraham's discharge, and the abandonment of the poorbusiness reason asserted in the said letter, I conclude thatall of the reasons asserted by Respondent for Ingraham'speremptory termination on the morning of May 16 while hewas not working are incredible pretexts fabricated byRespondent to cloak its true motivation for this action.The real reason for Ingraham's sudden discharge is fairlyapparent from the record. Ingraham, like Acevedo who wasfired the day before,was oneof the Union's employeeorganizers at Respondent's plant. Respondent was unalter-ably opposed to the representation of its employees by theUnion. It was Ingraham who posted the union leaflet "DoYou icxow" on the men's room wall. Respondent apparent-ly did not learn about Ingraham's connection with theunion leaflet until the morning of May 16 while Ingrahamwas away from the plant. Months later, Hogan admitted toemployee Robert Muir that Ingraham was putting theunion leaflets on the men's room wall as fast as Respondentwas ripping them off, and this Respondent "couldn't22Aspreviously noted, one of theissues in this case which will be23 See fn.17, supra.considered,Infraiswhether Butkiewicz is a supervisorand/oragentof24G.C. Exh. 20.Respondent within the meaning ofthe Act.25G.C Exh. 19. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDallow."Moreover, a copy of the union leaflet admittedlywas maintainedby Respondentin itspersonnel file onIngraham,and Respondent'switnesseswere unable toexplain, although asked, who put the leaflet in the said fileor why. I conclude from the foregoing that it is evident thatIngraham's termination was motivated by his union activityof posting a union poster on the men's room wall atRespondent's plant and by Respondent's opposition to theUnion. The record does not disclose that Respondent hadany rule which prohibited employees from posting materi-als there. I therefore conclude that by terminating Ingra-ham's employment becausehe engaged in a unionactivityprotected by the Act, Respondent thereby discouragedmembership in or assistance to the Union by its employees,and thereby further engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.4.Additional interference with, and restraint andcoercion of, employees' rightsAt 8 a.m. on the morning of May 16, Jesus Medina,another of the Union's employee organizers was notified byEdward Towler, a fellow employee that he had been firedand that he should go down and talk with Hogan. Medinaaccordingly went down to Respondent's office and metHogan there. No one else was present. Hogan told Medinathat he had been fired because he was a union leader.Medina protested that he did not want the Union in theshop, and Hogan then asked him why, if that was so, he wasalways talking to Ingraham. Medina answered that hetalked to Ingraham because he knew him from before. Inresponse to questions from Medina as to why Acevedo andIngraham had been fired, Hogan said that it was becausethey were union leaders, but that he had put another reasonon their blue slips to avoid getting into trouble. Hogan thencautionedMedina to forget what had happened andMedina returned to work. Medina continued thereafter inRespondent's employ until shortly before the hearing in thiscase.26Based on the foregoing credited testimony, I find that byHogan's May 16 statement to Medina that he, Acevedo,and Ingraham were fired because they were union leaders,Respondent further interfered with, restrained, and coercedemployees in the exercise of rights guaranteedby the Act,and thus violated Section 8(aXI) of the Act.That same evening of May 16, employee RichardRemillard met Hogan at a stag party at the VFW Club inMeriden, Connecticut. In the course of the conversationwhich followed, Hogan told Remillard that he wished theunion situationat the plant cleared up, and that Woodswould close the shop rather than allow the Union in thedoor. Remillard replied that perhaps a union was the bestthing for the Company.2726The findings above are based on Medina's testimony which wassubjected to no cross-examination regarding this incident and which I creditin these respects.Hogan'sonlytestimony regarding the said incidentconsisted of a single blanket denial that he at any time discussed thetermination of Ingraham and Acevedo with any employee.As previouslynoted,Iregard Hogan's testimonyto be generallyunreliable,and I do notcredit this denial27Thefindings above are based on Remillard's testimony which I creditin these respects Hogan admitted that he attended the stag party and that heBased on Remillard's credited testimony, I find that byHogan's statement that Woods would close the shop ratherthan let the Union in the door, Respondent further violatedSection 8(a)(1) of the Act.5.The discharge of Richard RemillardRemillard was hired by President Woods on October 14,1974, to work as an inspector in Respondent's qualitycontroldepartment under the supervision of GeorgeShields, quality control manager, and Robert Moulison,chief inspector. Remillard's initial rate of pay was set afterbargaining with Woods at $4.60 an hour, a rate higher thanall the other inspectors in the department, and equal to thatpaid to Chief Inspector Moulison. Prior to his employmentby Respondent, Remillard had worked for a year and a halfatPratt& Whitney Aircraft, Respondent's principalcustomer, as an inspector of aircraft parts, and he also hadworked for 2 years for United Nuclear Company doingmachining, welding, and inspecting. Remillard was givenhis first wage review by Hogan and Shields on December 2,1974.He was rated at that time as good in ability andconduct, and fair in attendance and production. Remillardwas given no raise at that time because, as he was told, hisrate of pay already was higher "than most of the inspectorsin the department." 28 Remillard also was told at this wagereview that there was no problem with his work perfor-mance, but that his attendance should improve. Remillardwas given a second wage review on March 14, 1975, byShields and Woods, and he was told that he would get noraise at that time "because money was tight," but that hewould be reviewed again in June.29About a week before Remillard was fired by Respondenton May 30, he became active in the union campaign at theplant. At that time, Remillard signed a union authorizationcard and he thereafter, before his termination, passed outunion cards to three employees and spoke to several othersto encourage them to join the Union. In addition, as foundabove, on the night of May 16, after Vice President HogantoldRemillard that Woods "would close the shop ratherthan allow the union in the door," Remillard told Hoganthat "maybe [a] union was the best thing for the company."Later in that same conversation, after Remillard said thathe hoped "eventually" to become an engineer, Hogan toldRemillard that he was going to let him go from theCompany, perhaps even the next day, and that he would bedoing Remillard a favor by firing him.On Monday, May 19, following their discharge byRespondent, Acevedo and Ingraham returned to the plantduring the employees' lunchbreak and engaged several ofthe employees in conversation in the Company's parkinglot.While Remillard was standing next to Ingraham's truckand talking to him, Hogan drove by on his way back fromlunch, and Acevedo and Ingraham waved union cards outmay have met Remillard there. He testified, however, that he drank heavilythat night from about 8:30 p.m. until he wenthome about 2.30 a.m. thefollowing morning, and that he could not remember what, if any, statementshe may have made to Remillard about the plant Remillard's testimonycredited above thus stands uncontroverted.28Remillard's first wage review is in evidence as Resp. Exh. 1129The findings above are based on Remillard's testimony which I creditin these respects. There is no indication on Remillard's second wage reviewthat his work performance was other than satisfactory. (Resp. Exh. 18 ) PACKER INDUSTRIES191of their car windows at him. Remillard continued workingfor Respondent the rest of that day and all of the followingday. On the mght of May 20, after work, Shields telephonedRemillard athis home andtold him that he had been firedand, when Remillard asked him why, Shields said that hedid not know, but that maybe it was because Remillardcould not do the job. The following day, Remillard went tothe plant and picked up his inspection equipment andreceived a blue slip from Respondent which stated only,"Not capable of doing our type of work." 30Respondent contends that it fired Remillard because hewas an incompetentinspector who approved parts forshipmentwhich should have been rejected, as a result ofwhich parts which he had approved were later rejected andreturned to Respondent by its customers. Respondentfurther contends that it fired Remillard when it didbecause,as a consequenceof his faulty inspection of shroudsegmentpartswhich it had manufactured for Pratt &Whitney Aircraft Company, its principal customer, Pratt &Whitney rejected many of the parts it received fromRespondentand ultimately canceled its contract for thesaid parts. In support of these contentions, Respondentintroduced into evidencenumerousdocuments whichindicatethatmany shroudsegmentparts which had beenshipped by Respondent to Pratt & Whitney were laterrejected by the latter. I nevertheless regard the testimony ofRespondent'switnessesin support of the contention that itfiredRemillard either because of these rejections, orbecause of the alleged contract cancellation by Pratt &Whitney, to be completely false, and I regard the assertionof these reasons for his termination as pretexts by whichRespondent seeks to concealits realreason for Remillard'ssudden terminationafter work on May 20. I base theseconclusionson the following considerations.According to Shields,Remillard'ssupervisor and Re-spondent's principalwitness inrespect to the reasons forRemillard'sdischarge,Remillard was hired as a layoutinspector, a type of inspection which requires more skillthan mechanicalinspection. Shields testified that Remillardwas notqualified to do layout inspection, and that, after 3or 4 months, he accordinglyreassignedRemillard tomechanicalinspection work. Shields further testified thatRemillard'sworkas a mechanicalinspector also was notacceptable because of the number of rejections and returnswhich Respondentwas gettingof parts which Remillardallegedly had approved. Shields testified that in November1975 he notified Remillard that he wanted better inspec-tion31 According to Shields, in December 1974 he assignedRemillard toinspect someof the Pratt & Whitney shroudsegment job which consisted of about 3,000 parts; inJanuary or February, he put Remillard on this job "100percent"; and, in the middle or the end of March, Shieldsbegan to receive rejections of parts from Pratt & Whitney30The copy of this slip which was obtained by the General Counsel fromRespondent's records contains the additional notation"on our copy only,referenceP&Whitneysegements[sic ]." (G. C. Exh 4.) Accordingto Hogan,itwas he who instructed the office girl what to put on the blue slip, hisinstructions did not include any reference to the Pratt&Whitney segments,and he had no knowledge of how the additional verbiage was put onRespondent's copy of the blue slip. However, Woods testified, contrary toHogan,that the blue slip was typed by the office secretary pursuant to hisinstructions,and that he ordered the additional notation thereon on the samewhich Remillard assertedly had approved for shipment. Atthat time, Shields allegedly told Remillard that "he hadbetter do a better job of inspection." Shields furthertestified thatRemillard'swork thereafter improved some-what but that the improvement did not last,land that about amonth before Remillard'stermination,he told Hogan,"Remillard was not doing the job," and Hogan said, "if Ifelt he wasn't qualified to do the job to leave [sic] him go."However, Shields did not then fire Remillard, and when hewas asked why, in the light of Hogan's alleged authoriza-tion, he did not do so, Shields replied, "Because I put himon mechanical inspection. I figured he could probably dothe job there. I don't want to lose anybody unless I haveto." Shields also testified that prior to his conversation withHogan in which he assertedly was authorized to fireRemillard but didn't, he also had called Remillard up to theoffice, and he and President Woods talked to him about hisfaulty inspection work. Shields finally testified that theultimate decision to fire Remillard was recommended byhim and approved by Hogan when Shields allegedlyreceived a telephone call from Pratt & Whitney cancelingthe shroud segment contract because of the numerousrejections of faulty parts which Remillard assertedly hadapproved for shipment to Pratt & Whitney.Shields' testimony above is rife with inconsistencies,contradictions, and implausibility, and I place no credencein any of it. His testimony that Remillard was not qualifiedto do layout inspections and that in November 1974 he toldRemillard that he wanted better inspections is patentlyunworthy of any credence in the light of the wage reviewform which Shields signed on December 2, 1974, in whichhe rated Remillard's ability as "Good." Shields' furthertestimony that about a month and a half before Remillardwas fired he and President Woods had a conference withRemillard inWoods' office in which they discussedRemillard's allegedly faulty inspection work is contrary toWoods' testimony that before Remillard's termination hehad no prior knowledge that Remillard was "unknowledge-able or incapable." Shields' attempted explanation oncross-examinationfor not firing Remillard 1 month beforehis actual discharge, when he assertedly was specificallyauthorized by Hogan to do so, is patently implausible andself-contradictory. Thus, Shields' testimony that he did notfireRemillard at that time because he then assigned him tomechanical inspection work which he thought Remillard"could probably do" contradicts Shields' prior testimonyon directexaminationaccording to which Remillardalready had been then doing only mechanical inspectionwork for several months. Likewise, Shields' further explana-tion that he did not want to lose anybody unless he had to ismanifestly inconsistent with his testimony about Remil-lard's alleged lack of ability and his alleged responsibilityfor the Pratt & Whitney rejections. Another example ofday that therestof the slip was typed I place no credence in Woods'testimony and find, contrary thereto,that the additional notationwas quiteobviously an afterthought designed byRespondent for use inthis case, forotherwisethe notation would also have beenincluded on the original blueslip whichwas given to Remillard31 Since Remillard was fired on the nightof May 20, 1975,and was nolonger working for Respondent in November1975, it is obviousthat Shields'referenceto 1975was erroneous and that heundoubtedlymeantNovember1974, the only Novemberthat Remillardworked forRespondent. 192DECISIONSOF NATIONAL LABOR RELATIONS BOARDShields' self-contradictory testimony is disclosed by hisattempt to explain why he notified Remillard of hisdischarge by telephone after work.On direct examination,Shields first testified,"I got a call from Pratt and Whitneythat they were cancelling the contract on this[shroudsegments]job . . . because of the rejection rate on it."Then,inconsistentwith that explanation of Remillard'safter work hours discharge,Shields testified that "one totwo days" after he "received oral notification of thecancellation[of the contract],"he suggested to Hogan that,.we let him [Remillard]go because he is unable to do ourtype of work,"and Hogan authorized Shields to fire him.Still later,on cross-examination,Shields admitted, contraryto his testimony on direct,that he did not receive thetelephone callwhich allegedly canceled the Pratt &Whitney shroud segments contract,that he did not knowwho did,and that he notified Remillard of his discharge athome at night because he was ordered to do so by Hoganduring an evening production meeting of supervisors atwhich Hogan had told him about the alleged contractcancellation.All of the foregoing persuade me that Shields'testimony is completely unreliable.The records introduced by Respondent into evidenceclearly indicate that there were many rejectionsby Pratt &Whitney of shroud segment parts received by it fromRespondent.I find,however,that these rejections resulted,not from any lack of ability or fault of Remillard, but fromthe manner in which he was instructed by Shields to inspectthe said parts.I base that fmding on the following. ThePratt& Whitney shroudsegmentsjob admittedly was arush order and Remillard worked considerable overtimehours and on weekends on it.Remillardcredibly testifiedthat he had been instructed by Shields to inspect these partson a random sample basisand noton a 100-percent basis asPratt& Whitney required.32 Remillard also crediblytestified that he had been instructed by Shields to skip theinspection of certain dimensionsof the parts.33Moreover,Remillard was not the only inspector who had worked onthe inspection of these parts,and Shields admitted that hehad no way of telling whether the particular parts referredto in the rejection slips in evidence had been inspected byRemillard or another inspector.Under these circumstances,Iplace no credence in the testimony of Shields and Hoganthat they attributed the Pratt & Whitney rejections either tofaulty inspection or lack of competence on the part ofRemillard, for they clearly had no rational basis for doingso.Moreover,I place no credence in the testimony of Shieldsand Hogan that the shroud segments contract was can-celed, either as a result of Remillard'sallegedly faultyinspection,or for any otherreason.I base this conclusionon the following considerations.According to Shields, afterhe assertedly was notified orally of the cancellation of theshroud segments contract"because of the rejection rate onit," Pratt & Whitney also allegedly canceled the contract inwriting.After expressions of concern by me on the absencefrom the record of the written contract cancellation, and of32 Shields admitted that he sometimes instructs his inspectors to inspecton a sample basis and to report that 100-percent inspection had beenperformed,but he denied that he issued such instructions on the Pratt &Whitney shroud segments job. I do not credit his denial.33Robert Muir and Alfred Sprude similarly credibly testified that theymy desire that it be "put in evidence," Respondent finallyon the last day of the hearing offered what it asserted to bethe said cancellation of the contract.Itwas a typewrittenstatement on a Western Union telegram form which boreno date or time,and which merely stated that Respondentwas to "stop shipments[of the shroud segments] untilfurthernotice."34Irejected the said exhibit becausePresidentWoods, through whom it was offered,admittedthat he had no recollection of ever having seen it before,and because it appears not to be a genuine telegram which,as a matter of common knowledge, always bears a date andtime when it is transmitted.Moreover,Shields admitted oncross-examination that shroud segment parts which former-ly had been shipped to Pratt & Whitney in East Hartford,Connecticut, and then reshipped by Pratt & Whitney to itsplant in Canada,were not just shipped directly by Respon-dent to Pratt & Whitney in Canada. I conclude from all theforegoing that Pratt & Whitney never canceled its shroudsegments contract with Respondent,either because of therejection rate,or for any other reason,and I regard theassertionof thisreason for Remillard's termination asanother fabrication of Respondentto becloudits truereason for his dismissal.Viewed in the light of the pretextualreasonsasserted forRemillard's termination,the real reason therefor is fairlyapparent from the record.Respondent is utterly opposed tothe representation of its employees by the Union. On thenight of May 16 at the VFW Club, Remillard disclosed toHogan that he was prounion when he told Hogan that theUnion might be a good thingfor the Company. On thefollowing Monday, May 19,Respondent also learned thatRemillard was "consorting with the enemy"when Hoganobserved Remillard in the company of Ingraham who, asfound above, had been fired just the previous Fridaybecause he was a union activist.Respondent thus knew orsuspected that Remillard was also a union organizer. In thelight of the pretextual reasons asserted for his termination,it is thus fairly apparent that the real motive for Remillard'stermination was to discourage its employees from joining orsupporting the Union. I therefore find that by its summarytermination of Remillard for this reason, Respondentthereby furtherviolated Section 8(a)(3) and(1) of the Act.6.The denial of a wage increase to MarioRecchioniMario Recchioni was hired by Hogan to work forRespondent on January 16, 1975, as a burrer in the burrroom of Pye and Hogan at $2.50 an hour. At the time hewas hired, Recchioni had applied for a job as a machinistand he was told by Hogan that they had no need for one atthat time, but that if a vacancy occurred he would bemoved up to the milling department or the lathe depart-ment.On March 21, while still working as a burrer,Recchioni was given a 20-cent raise to $2.70 an hour. OnMay 9,Recchioni attended the first organizing meeting oftheUnion and signed a union authorization card, and healso were frequently instructed by Shields to skip the inspection of certaindimensions of parts,and Muir also testified that he often was told by Shieldsto approve parts which he considered defective.34Resp.Exh. 28(rejected). PACKER INDUSTRIES193also was given a supply of union cards with which to solicitsignatures from other employees. In the latter part of Mayor early June, Recchioni was transferred to the millingdepartment where he was told that he would be workingunder the supervision of Leonard Butkiewicz and RichardLaDeaux. After working in the milling department forabout a month, Recchioni asked Butkiewicz for a raise andButkiewicz said he would talk to Hogan about it. About 10minutes later, Butkiewicz came back and asked Recchioniif he was involved in the Union. Recchioni told Butkiewiczto go ask Jesus Medina who knew everybody who was soinvolved. Butkiewicz then told Recchioni that Hogan haddenied him a raise because he was involved in the Union.Butkiewicz continued to ask Recchioni whether he was soinvolved, and Recchioni eventually admitted that he was.On July 25, Recchioni quit his employment with Respon-dent.35The parties stipulated at the hearing that in July 1975, thewage rate of employees in Respondent's burring depart-ment ranged from $2.95 to $4.25 an hour, and that those inthe milling department varied from $3.95 to $5.35 an hour.The General Counsel contends that Respondent violatedSection 8(a)(3) and (1) of the Act by its denial of a wageincrease to Recchioni because of his involvement with theUnion, and that it further violated Section 8(a)(1) of the Actby Butkiewicz' interrogation of Recchioni regarding hisunion activity. In respect to these alleged violations, Hogantestified that at the March 21 wage review of Recchioni, atwhich he was given a 20-cent raise to $2.70 an hour, thenext wage review for Recchioni was scheduled for Septem-ber, and Recchioni quit before them. Hogan gave notestimony as to whether or not Butkiewicz had asked him inJuly for a raise for Recchioni and, if so, what his responsewas. Respondent did not call Butkiewicz to testify and itoffered no explanation for not doing so. It contends,however, that Butkiewicz is not a supervisor or agent ofRespondent within the meaning of the Act, and that ittherefore is not responsible for what Butkiewicz said orasked. I reject Respondent's contention that Butkiewicz isnot its supervisor and/or agent for the following reasons:Ingraham credibly testified that when President Woodswent to the hospital, he was informed by Foreman ClarenceRider that Hogan was taking over Woods' office dutiesupstairs, that he, Rider, would be general foreman, and thatButkiewicz would be foreman. Ingraham further crediblytestified that Rider then also told him that he was to reportdirectly to either Butkiewicz or Richard LaDeaux for hisassignments. Thereafter, Ingraham received his job assign-ments from Butkiewicz. Robert Tierney, another employee,similarly credibly testified that he was notified by Riderthat Butkiewicz was the foreman. Hogan and Rider bothdenied that they ever told any employee that Butkiewiczwas a foreman, but, as previously noted, I regard theirtestimony as unreliable and I do not credit their denials.Moreover, I note in this respect that Rider admitted thatButkiewicz was in charge of the milling department whenhe allegedly found the faulty parts which Ingrahamassertedly had discarded in a trash barrel. I note furtherasThe findings above are based on the testimony of Recchioni which wasuncontroverted and which I credit in all these respects36G. C Exhs.19 and 20.that when Ingraham called Respondent's office on May 16to report that he would be coming in late, a note to thateffect was sent by the office to Butkiewicz, and that whenRespondent issued a warning notice to employee Gerace,Butkiewicz and Mrs. Roy, Woods' secretary, signed thenotice as witnesses.36 I conclude from the foregoing thateven assuming that Butkiewicz is not a supervisor withinthe meaning of the Act, Respondent held him out to itsemployees as such, and that, therefore, it is responsible forhis conduct as its agent within the meaning of Section 2(13)of the Act.Iaccordingly infer from Respondent's unexplainedfailure to call Butkiewicz to testify, and from the significantdifference between Recchioni's wage rate of $2.70 an hourand the lowest rate of $3.95 an hour which Respondentpaid to its other milling department employees, that, asRecchioni was told by Butkiewicz, he was dented a wageincrease by Hogan because of his involvement with theUnion. I therefore find that by denying Recchioni anincrease in wages for that reason Respondent discouragedmembership in and support of the Union and therebyfurther violated Section 8(a)(3) and (1) of the Act. I furtherfind that by Butkiewicz' interrogation of Recchioni abouthis union involvement Respondent also further violatedSection 8(a)(1) of the Act.7.Additional interrogation and the creation ofthe impressionof surveillanceAccording to the uncontroverted and credited testimonyof Roger LeMay, about 2 months before his employmentwas terminatedby Respondent and thus about September1975, while he was working in the welding shop, PresidentWoods came over and asked him what he thought aboutunions in generaland about a union in Respondent's shop.LeMay responded that he had worked in three or fourshops that had unions which "were okay," but that "aunionwould not work here because too many people arescared."Woods then told LeMay that he had heard thatLeMay wasorganizing,and he asked LeMay ifhe was inthe Union. LeMay replied that he was not. Woods then saidthat he had a list of the people who were in the Union, whowere not, and who were "maybe's," and that LeMay was onthe union list 37Basedon the foregoing credited testimony of LeMay, Ifind that Respondent further violated Section 8(a)(1) of theAct by Woods'interrogationof LeMay regarding his unionstatus, and by creating the impression that Respondent wasengagingin surveillance of its employees' union activitiesby accusing LeMay ofbeing a unionorganizer and bytellinghim that he had a list of employees which indicatedtheir predilections in respect to the Union.8.Woods' November 17 meetings with employeesOn Monday, November 17, President Woods conducteda series ofeight meetingswith all of Respondent's employ-ees in smallgroups of from 4 to 10 employees. The meetingswere held in the Pye and Hogan office. At the commence-37AlthoughWoods testified for Respondent regardingLeMay's subse-quent termination in November1975, hegave no testimony regarding thisconversation 194DECISIONSOF NATIONALLABOR RELATIONS BOARDmeat of each meeting the employees who attended werehanded two pieces of paper, one of which listed the assertedvalue of all the fringe benefits which Respondent providedthe employees, and the other was a typewritten copy of aspeech which Woods read to the employees about Respon-dent'sallegedly"bad financial bind,"and about theUnion's continuing organizational activities.In the speech,Woods told the employees, "You don't have to belong to aunion,"and that if they were"pressured to join the unionmovement"against their wishes,they could file a chargewith the Board.38 After Woods read the speech to eachgroup,a discussion and question and answer periodfollowed.According to the uncontroverted and creditedtestimony of Alfred Sprude who attended the fifth groupmeeting on November 17, during the course of thediscussion period,an unidentified employee asked Woodshow long the union activity would continue,and Woodsreplied that "it would go on and on and the only way tostop it would be to get these people to leave."Sprudefurther testified thatWoods also said that "he suspected orknew who was against him and he had a particular spot inhis back for these people." 39In the context of Woods' antiunion speech, his statementthat he knew or suspected who was against him clearly wasa reference to prounion employees, and Woods' furtherstatement that he had a spot on his back for those people,although somewhat ambiguous,nevertheless subtly implieda threat of some form of reprisal against them.I according-ly find that by Woods' saidstatementRespondent furtherviolated Section 8(a)(l) of the Act. Similarly, in view of itscontext,Woods' answer to an employee's question that theonly way to terminate union activity from "going on and onwould be to get these people to leave," appears to beanother subtle threat that union activists would be forced toleave their employment by Respondent. I therefore findthat by this statement Respondent further trenched onemployee rights guaranteed by the Act and violated Section8(ax 1).9.Theterminationby the Respondent of threeadditional union activistsStartingwith the inception of the union organizingcampaign in May 1975, the Union held meetings ofRespondent's employees about once every 3 weeks. At onesuch meetingheld on November 13, the employees whoattended discussed rumors which they had heard of animpending layoff at the Company. A day or two after theunionmeeting,Respondent posted a notice over itstimeclock signed by PresidentWoods which stated asfollows: "There will be no-none-layoffs now or in thenear future and you know where these rumors come from."At the unionmeetingon November 13, the union represen-tative also urged the employees to be more open in theirsupport of the Union, and Roger LeMay, Alfred Sprude,and Wallace Jones, all active union organizers,agreed toput IAM union stickers on the cars which they drove to38Resp.Exhs. 8-a and 8-b.39Woods did notdenymaking the statements attributed to him bySprude,and his secretary's (Mrs. Roy's)transcribed notes of what transpiredat these meetings admittedly did not purport to be a verbatim transcript ofwhat was said.work. On Monday, November 17, LeMay, Sprude, andJones drove to work with union stickers posted in promi-nent places on their cars,and parked their cars inRespondent's parking lot near the door where everyonegoes in towork. That same day, Woods conducted his seriesof group meetings with Respondent's employees to discour-age their support of the Union during which he said that heknew or suspected who was against him and that he had aspot on his back for those people. Two days later, about11:40 a.m., and in midweek on Wednesday, November 19,Respondent terminated the employment of LeMay,Sprude, and Jones allegedly for lack of work, and it has notsince reinstated any of them.The complaint in this case alleges that LeMay, Sprude,and Jones were terminated because of their membership inand activities on behalf of the Union. Respondent, on theother hand, contends that these three employees were laidoff because of its dire financial straits and because of thenecessity to reduce overhead by eliminating the nonproduc-tive jobs on which these three employees worked. Ashereinafter explicated, I place no credence whatever in thepretextual reasons asserted for the termination of thesethree union activists, and I conclude moreover that, evenassuming that a layoff was necessary, the selection ofLeMay, Sprude, and Jones was motivated by their supportof the Union.(a)Roger LeMayLeMay was hired by Respondent on May 20, 1972, as athread and surface grinder. He also did surface grindingcontract work for Respondent.41 In 1974, after his vacation,LeMaywas givenresponsibility by Respondent for cuttergrinding and machine repairing. During the last "couple ofmonths" before histermination,LeMay, in addition to hisother duties,also was assigned to assist in doing piping andsheet metal work on a machine which Packer Machine wasmanufacturing for the Xerox Corporation. Prior to hisemployment by Respondent, LeMay had worked 4-1/2years for Pratt & Whitney Aircraft as a machinist andoperator of grinders, thread cutters, drill presses, and othermachines. Respondent quite obviously regarded LeMay asa competent and satisfactory employee, for, in the 3-1/2years he worked for it, he was given eight successive payraises, the last of which, given to him on September 12,1975, just 2 months before his termination, brought his rateof pay up to $5.50 an hour.As previously noted, LeMay was one of Respondent'semployees who attended the Union's first organizationalmeeting.Thereafter, LeMay signed up four or five otheremployees to union authorization cards at Respondent'sshop and, until his termination, he continued to solicitemployees to signunioncards but without success. Asfound above,in September1975,Woods told LeMay thathe had heard that he was organizing for the Union, and thathe had a list of the employees who were in the Union andthatLeMay was on that list. In addition, on and after4° The findings above are based on the credited testimonyof LeMay andSprude.41Contract work was work performed by Respondent's employees asindependent contractors either in Respondent's shop or in their homes. PACKER INDUSTRIESNovember 17, LeMay had IAM stickers in conspicuousplaces on his camper which he parked daily in Respon-dent's parking lot. I conclude from the foregoing, contrarytoWoods' testimony, that he had knowledge of LeMay'sactive support of the Union before he decided to terminateLeMay's employment 42On Wednesday, November 19, shortly before noon, whileLeMay was in the process of repairing a milling machine,he was instructed to go to the foreman's office and he theremet Woods and John H. Gade, the assembly room foremanof Packer Machine. Woods told LeMay that he was laid offand he gave him a blue slip which stated that it was for"lack of work." LeMay asked Woods how his layoff couldbe for lack of work since machines were always breakingdown and needed repairing.Woods replied that themachine which Respondent had made for Xerox was nowcompleted and that there was no more work. LeMayresponded that he had not been hired to work on thatmachine and that he had just been helping out on it. Woodsmerely repeated that the machine was finished and thatLeMay was laid off. LeMay then accused Woods of layinghim off because he was organizing for the Union. Woodsconceded that that was why he "was getting rid" of LeMay.LeMay retorted that Woods would "have to get rid of a lotof guys to get rid of the Union." Woods responded that hedid not care and that he would get rid of everybody if hehad to. LeMay asked Woods to repeat what he had just saidbefore a witness other than Woods' witness, ForemanGade. Woods replied that LeMay did not need a witness, hewas "being laid off for lack of work," and he instructedLeMay to pick up his tools and leave the plant. Woods thenaccompanied LeMay to Respondent's carpenter shop and,while LeMay was segregating his tools from those ofRespondent, Woods told LeMay that he could not under-stand why he would be organizing a union when he wasmaking $5.50 an hour and was his "own boss." LeMayreplied that "the benefits weren't any good," and that therewere employees in the burr room who were lucky to bemaking $3 an hour. Woods then assisted LeMay in loadinghis tools on LeMay's truck and LeMay left the plant.43(b) Alfred SprudeSprude was hired by Respondent on February 28, 1972,as a first piece and layout inspector. Before that, Sprudehad worked for 2 years for Pratt&Whitney Aircraft as alayout inspector of precision aircraft parts and,for 3 yearsbefore that,he had worked for the Respondent in finalinspection.About 6 or 7 months after Sprude returned towork for Respondent,Woods told Sprude that "he needed42Woods testified that he first became aware that LeMay was interestedin the Union when he notified LeMay of his termination. I place no credenceinWoods' testimony to this effect.43The findings above are based on the testimony of LeMay whom Iregard as a credible and reliable witness and credit in these respects. Woodsadmitted that, when he told LeMay that he was being laid off for lack ofwork, LeMay accused him of terminating his employment because of hisunion activityAccording to Woods, however, he then told LeMay that hedid not care whether LeMay was involved with the Union, and that he didnot want to know anything about it. Although Respondent called ForemanGade to corroborate Woods' version of this conversation, all Gade couldrecall was that Woods told LeMay that he was being laid off for lack of work,and that LeMay then said "that he was not being laid off for that reason butfor his union activities." Gade also testified that his presence at this meeting195a young bright intelligent individual to take over the lab,"and he asked Sprude if he would be interested in taking onthe job. Sprude agreed, and he thereafter spent 80 to 85percent ofhis time testingparts for imperfections by thezyglo and magnoflux processes in the Meriden MetalLab 44 When Sprude had no work to perform in the lab, hespent the balance of his time in material handling, treatingparts by other processes, and working in the inspectionroom. Respondent quite obviously regarded Sprude as acompetent and satisfactory employee, for in the 3 years and9 months he worked for it after he was rehired in 1972 hewas given eight successive raises in pay. The last such payraise which was given to Sprude in July 1975, just 4 monthsbefore his termination, brought his rate of pay up to $4.95an hour, and Sprude was then rated by Respondent as"Excellent" in ability, and "Good" in conduct, attendance,and production.45As previously noted, Sprude was one of the employeeswho participated in the Union's initial organizationalmeeting where he signed a union authorization card andreceived a supply of additional cards to solicit otheremployees to sign. Following that first union meeting,Sprude passed out union cards to other employees in thestreet outside Respondent's plant. As found above, on May13, the day after solicitation of signatures to union cardsbegan at the plant, Hogan told Sprude, "I hear you're tryingto start a union." Sprude thereafter attended all the Union'smeetingswhich were held about every 3 weeks. OnMonday, November 17, just 2 days before Sprude'semployment was terminated in mid-morning, Sprude putan IAM union sticker on the windshield of his car which hebacked into his parking space close to the entrance door tothe plant so that the sticker would be visible. As foundabove,Woods told LeMay that he had a list of theemployees who were in the Union. Moreover, ForemanGade, a witness for Respondent, admitted that Respon-dent's was "a smallshop [and] you're bound to hear aboutit [union activity]." I conclude from all the foregoing thatRespondent knew before it terminated Sprude that he wasan active supporter of the Union.On Wednesday, November 17, about 11:40 a.m., al-though Sprude was performing black oxiding of some parts,a process which would not be completed until about 2 p.m.,and he had been told by Foreman Shields that more partswere coming in that day for magnaflux or zyglo testing,Hogan came into the lab with Foreman Rider and toldSprude that he was being laid off. Sprude asked Hogan whyhe was being laid off, and Hogan replied, "There is no workfor you." Sprude remonstrated that there was plenty ofwith LeMay had been requested by Woods, and he admitted that he hadnever before been called on to participate in an employee's layoff. Aspreviouslynoted,I considerWoods' testimony as generally unreliable, and Itherefore credit his version ofthis termination meetingonly to the extent thatit accords with that of LeMay credited above.44 See sec.. III,A, of thisDecision entitled"Background Facts RegardingRespondent."Sprude admittedlywas certifiedby the Magnaflux Corporation to test byits processfor the period from March 2, 1973, to March 2, 1976, and he alsowas certifiedperiodicallyby Hamilton Standard Corporation and by Avco-Lycommg,customers of Respondent, to test andinspect partsdestined forthem.45 See G. C Exh. 13. 1%DECISIONSOF NATIONALLABOR RELATIONS BOARDwork to do from the orders he had seen.Hogan merelyreiterated,"There is no workfor you,we'll haveto lay youoff."(c)Wallace Jones96Jones was hired by Respondent on May 2, 1975, to workas a cutter grinder,sharpening tools,drills,and reamers at$3.50 an hour. Jones admittedly was a very skillful cuttergrinder.Jones signed a union authorization card,and he attendedthe union meeting on November 13 at which the businessrepresentative urged the employeesto bemore open in theirsupport of the Union. As noted above, Jones thereafter onNovember 17, placed an IAM union sticker on his carwhich he drove to work daily and parked in Respondent'sparking lot 47 On Wednesday, November 19, just beforenoon, Hogan notified Jones that he was laying him off, andhe gave Jones a blue slip which stated that it was for "lackof work." 48(d)The pretextual reasons asserted by Respondentfor the layoff of LeMay,Sprude,and JonesAccording to President Woods,the decision to lay offemployees was triggered by his receipt of a financial reportfrom Respondent's comptroller for the 4-month periodfrom July 1 to October 31, 1975, which allegedly showedthat Respondent was "getting seriously into debt," and adecline in the"backlog of orders,in sales,and in profit."Upon the receipt of this report,Woods and Hoganallegedly decided that they"had to reduce as much of theoverhead as possible,"that the jobs of cutter grinding,machine repair and of magnaflux and zyglo inspection were"non-productive,"and so they decided"to eliminate"LeMay, Sprude,and Jones,the incumbents in those jobs.Similarly,George Slater,Respondent's comptroller, testi-fied that in November 1975 he made recommendations inwriting to Woods to the effect that,unless the cost of salesand selling expense was reduced or sales increased, Woodswould have"to shrink the size of the company so that thecash flow would be equated in and out." Slater furthertestified that he also recommended a layoff as a means of48 Jones didnot testifyat the hearingAccording to the General Counsel,he was not availableto testifybecause of his absenceout-of-state in Florida,initially because of the illness of his mother, and subsequently because of hisown eye surgery47 I base the findings above on the credited testimonyof LeMay andSprude48According to Hogan,when he notifiedJones that he was being laid off"because we had to cutoverhead,"he at the same time told Jonesthat if hecame back in a few days,he would discuss giving hima production job.Hogan further testified that Jones never thereafter came back to discuss a jobwith him.When Hogan was asked on cross-examinationwhy he did notdiscuss another job with Jones when he laid him off,Hogan answered,"Because I didn't feel like it." Hogan further testified that afterthe layoff hesaw Jones handing out union leaflets to employees as they came in to work.Although uncontroverted,Iplace no credence in Hogan's testimony that heoffered to consider Jonesfor otherso-called productive employment, for thefollowing reasons in additionto my previouslyindicatedlack of regard forthe reliabilityof his testimony. In the first place, in the lightof Jones'admitted skill as a cutter grinder and Respondent's conceded need for somecutter grinding work at all times,Ifind it difficult,if not impossibleto believethat if Hoganreallyintended to offer other production work to Jones, hewould not have done it before, rather than after,he laid Jonesoff.Moreover,Iam persuadedby Jones'admitted failure tofollow upon Hogan's allegedachieving that objective, but he later modified that testimo-ny and stated that he only suggested to Woods that hereduce his labor costs, but did not tell Woods how thatshould be done. As indicated hereinafter, I place nocredence in the testimony adduced by Respondent that thelayoff of LeMay, Sprude, and Jones was required ormotivated by financial considerations,and I regard theassignment of this reason for their precipitous discharge inmidday and midweek as another pretext to conceal the realreason for their termination.Respondent failed to produce Slater's report upon whichit allegedly based its decision to lay off LeMay, Sprude, andJones, and it asserted as the reason for its failure to do sothat the said report was no longer in existence.I regard thisexplanation as incredible.Respondent admittedly knewwhen it laid off LeMay that he was contending that histermination was motivated by antiunion considerations andthat he intended to file charges with the Board to effectuatehis reinstatement.Moreover,at the time of the layoff, therewere already pending against Respondent charges filed bythe Union with the Board which alleged that it had firedAcevedo,Ingraham,and Remillard because of their mem-bershipin and activitieson behalf of the Union. Under thecircumstances,it is quite obvious that if a report existedsuch as that upon which Respondent allegedly based itsdecision to lay off LeMay, Sprude, and Jones, it would havebeen preserved by Respondent for defense against thecharges which LeMay admittedly threatened to bring. Iinfer that no such report ever existed.49 Moreover, therelevant records which Respondent did produce belie itstestimony regarding the financial necessity for a layoff ofemployees. Thus, Respondent's annual report for its fiscalyear ending June 30, 1975, discloses that in that fiscalperiod, stockholders' equity in Respondent increased overthat in the previous fiscal year by almost $100,000, andretained earnings increased by a like amount.50 Further-more, contrary to Woods' testimony regarding a decline inthe backlog of orders on hand, Respondent's records inevidencedisclosethat the backlog increased from $880,938on July 15, 1975, to $1,022,418 on November 15, 1975.51 Itisfurther significant that,even assumingarguendothatRespondent had a financial need in November 1975 tooffer,that no such offer was made.I consider Hogan's response on cross-examination that he did not offer to discuss other employment with Joneswhen he laid him off "because he didn't feel like it,"as another indicationthat no offer was made I note in this regard that Hogan's other testimonyabout Jones(whom he knew would not appear to testify) is patently falseThus,according to Hogan, he hired Jones as a surface grinder and not as acutter grinder, and after about 10 days of working as a surface grinder Jonesallegedly had told Hogan that"he would rather not work if he had to do thatkind of work."Hogan assertedly then transferred Jones to cutter grindingwith the admonition that when there was no more such work,he would haveto let Jones go. However,contrary to Hogan's testimony that he hired Jonesas a surface grinder and that Jones did surface grinding for about 10 daysbefore he was assigned to cutter grinding, Jones' application for employmentby Respondent (G. C. Exh. 15) clearlydisclosesthat all of Jones' prioremployment experience had been as a cutter grinder,and Jones'applicationfor Respondent's group life insurance dated May 8, 1975,6 days after Joneswas hired, clearlydiscloses that Jones was hired as a cuttergrinder (G CExh. 14.) 1 conclude from all the foregoing that no credence can be accordedHogan's testimony regarding his alleged offer to consider Jones for anotherposition.49 See fn.17, supra.50Resp.Exh. 20, Exhs. A and C.51Resp.Exh. 25 PACKER INDUSTRIES197reduce its labor costs, the layoff of 3 employees out ofRespondent's then labor force of about 82 quite obviouslycould not make any material impact on such costs, and amuch better method of reducing such costs existed but wasnot utilized by Respondent. In this respect, the recorddiscloses that Respondent's employees at all times materialherein regularly worked 9 hours a day and usually everySaturday, and thus a substantially greater savings in laborcosts could have been effected by Respondent, if indeed ithad been necessary, by the simple expedient of eliminatingovertime hours for which time and a half pay is required bylaw. I conclude from all the foregoing that no credence canbe accorded to Respondent's testimony that the layoff ofLeMay, Sprude, and Jones was motivated by financialconsiderations. Furthermore, Respondent did not "elimi-nate" the jobs previously performed by LeMay, Sprude,and Jones, for it still required machine repair, magnaflux,and zyglo inspection, and cutter grinding to be performedafter it laid off these three employees, and it merelyassigned these functions to other employees for perfor-mance.Moreover, at the time Respondent decided to layoff LeMay, Sprude, and Jones, it admittedly did notconsider or discuss the possible layoff of other employeeswho had lesser seniority, and it retained such employees injobs which LeMay, Sprude, and Jones were capable ofperforming.52 Inthis respect, the record shows that al-though Respondent laid off LeMay who was hired on April20, 1972, it retained MacNabola who was hired on January14, 1974, and McDonald who was hired on September 15,1975, just 2monthsbefore the layoff of LeMay. Similarly,Respondent retained inspectors Miniter who was hired onAugust 11, 1975, 3 months before Sprude was laid off, andMuir who was hired on January 7, 1974, while laying offSprude, an inspector who had worked for it since February28, 1972. And, when Respondent laid off Jones, it assignedhis cutter grinding work to Korab who had 2 months lessseniority than Jones, an admittedly skillful cutter grinder.All of the foregoing persuade me that no credence can begiven to the reasons asserted by Respondent for the suddenlayoff of LeMay, Sprude, and Jones and that the assign-ment ofthese reasonsfor their termination is anotherpretext devised by Respondent to mask its true motivationfor this action.The real reason for the midday and midweek terminationof these three active union supporters is fairly apparentfrom the record. According to the credited testimony ofemployee Robert Tierney, and that of Hogan which iscredited to this extent only, the following incident occurredon November 19, shortly after Jones, LeMay, and Sprudewere laid off. Tierney accused Butkiewicz, who as foundabove is an agent of Respondent, of acting as "a stoolpigeon" and of telling Hogan that Jones had givenButkiewicz"a union card this morning at 11 a.m."Butkiewicz admitted that Jones had given him a union card,but he denied that he had told anyone other than employeeDick Demanche. Tierney then went over to Demanche andasked him, "Did you rat on Wally Jones?" Demanche got52Hogan admitted that the layoff of no other employees other than thethree who were laid off was discussed by him with Woods.53Woods admitted that he and Hogan had a pnvate conversation withTierney on November 19 after Rider,Demanche,and Butkiewicz left, but,angry and went over to Butkiewicz and grabbed him andsaid, "How many times do I have to tell you to keep yourbigmouth shut," and he then punched Butkiewicz. Thelatter then told Hogan that he was going to quit because hewas tired of being pushed around. Hogan then immediatelyconveneda meetinginWoods' office of all the participantsin this incident,where,in the presenceof Woods,Hogan,and Foreman Rider, the foregoing events which hadtranspired were repeated. Woods then told the employeesthat no one had ratted on Jones, that he had fired LeMay,Sprude, and Jones for lack of work, and he instructedRider, Demanche, and Butkiewicz to go back to work. ThisleftonlyWoods, Hogan, and Tierney in Woods' office.According to Tierney, whom I credit in these respects,Woods then told him that now there were no witnesses, andhe accused Tierney of being a signed member of the Union,he asked Tierney, "why you," he said that he had a goodmind to go down and clear out the rest of the unionsupporters right now, and that he would fire anybody hecaught signing cards. Woods then further told Tierney thatAl Sprude "was a good man until he got mixed up in theseunion activities," that "LeMay was a good man, [had] agood job, and look where he ended up," and that he feltsorry for Jones, he liked him, and "you see, these peopledon't profit by these things [and] they only ended up ontheir ass."Woods finally told Tierney that if a union got inhe would get in his car and leave, and that if Tierneywanted to be on Respondent's side, "Good, we're glad tohave you," but "if you want to be on their side, go ahead,but get the `F' out." Tierney at that point told Woods thatall he wanted was to be left alone and permitted to do hisjob, and Hogan said that if Tierney had any problems tocome and see him.53The foregoing incident clearly discloses the reason thatLeMay, Sprude, and Jones were suddenly terminatedbefore noon on November 19. Although Woods was asked,he was unable to furnish a plausible or credible explanationfor why these three employees were fired in midday whilethey were busily at workon assignmentsfor Respondent. Iconclude from all the foregoing, and especially in the lightof the pretextual reasons asserted for their termination, thatthey were fired because of their support of the Union and todiscouragemembership therein, and that Respondentthereby further violated Section 8(a)(3) and (1) of the Act. Ifurther conclude that by interrogating Tierney about hisunion membership, by threatening to fire union supportersand card signers, and by in effect telling Tierney thatLeMay, Sprude, and Jones had been fired because of theirsupport of the Union, Respondent further engaged inviolations of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent set forth in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andaccording to Woods, he only told Tierney that if he instigated another suchincident,Respondent would have to fire hun.As previouslyindicated, Iconsider Woods' testimony to be generally unreliable, and I do not credit hisversion of hispnvate meetingwith Tierney. 198DECISIONSOF NATIONALLABOR RELATIONS BOARDcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHavingfound thatRespondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent terminated the employ-ment of Juan Acevedo, William O. Ingraham, Jr., RichardRemillard,Roger LeMay, Alfred Sprude, and WallaceJones and that it thereafter failed and refused to reemploythem becauseof theirmembership in and activities onbehalf of the Union, I will recommend that Respondent beordered to offer them immediate reinstatement to theirformer positions, or, if they no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and to make them whole for anyloss of earnings they may have suffered by reason of thediscrimination againstthem by the payment to each ofthemof a sum of money equal to the amount he normallywould have earned from the date of his termination to thedate of his reinstatement,less his net earnings during thesaid period, with backpay computed on a quarterly basis inthe manner established by the Board inF.W.WoolworthCompany,90 NLRB 289 (1950). Backpay shall include thepayment of interest at the rate of 6 percent per annum inthe mannerset forthin Isis Plumbing & Heating Co.,138NLRB 716 (1962).Having further found that Respondent denied a wageincrease to Mario Recchioni because of his membership inand activities on behalf of the Union, I will also recom-mend that Respondent be ordered to make him whole forhis loss of earnings suffered as a resultof thatdiscrimina-tion from the date of such denial until Recchioni voluntari-ly left Respondent's employ on July 25, 1975, together withinterest at the rate of 6 percent per annum.Iwill also recommend that Respondent preserve and,upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social securi-ty payment records, timecards, personnel records andreports, and all other records necessary to analyze anddetermine the amounts of backpay due under the terms ofthis recommended remedy.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAWI.Respondent,Packer Industries,Inc., is anemployerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(6) and(7) of the Act.2.InternationalAssociation of Machinistsand Aero-space Workers,AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.3.By terminating the employmentof Juan Acevedo,WilliamO.Ingraham,Jr.,Richard Remillard,RogerLeMay, Alfred Sprude, and Wallace Jones because of theirmembership in and activities on behalf of the above-namedUnion, and by denying a wage increase to Mario Recchionifor alike reason,Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection8(a)(3) of the Act.4.By the foregoing conduct, by coercively interrogatingemployees regarding their union membership or sympa-thies;by creating the impression of surveillance of itsemployees' union activities; by offering a reward toemployees who disclose the names of the employee unionorganizers;by threatening to fire employees who sign unioncards, to inflict physical punishment on employee unionorganizers,and to close the plant if union organizationsucceeds; and by telling employees that it had fired otheremployees because of their union organizational activities,Respondent has engaged in and is engaging in unfair laborpractices withinthe meaningof Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law,and upon the entire record in this case, Ihereby issue the following recommended:ORDER 54Respondent,Packer Industries,Inc.,Meriden,Connecti-cut, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anyemployee in respect to hire or tenure of employment, or anyterm or condition of employment, for engaging in anyunion or other concerted activity for mutual aid orprotection protected by Section7 of the Act.(b)Coercivelyinterrogating employees regarding theirunion membership,activities,or desires.(c)Conveying to employees the impression that theirunion activities are being subjected to surveillance.(d) Threatening employees with discharge,plant closing,or any other reprisal to discourage union membership orsu(e)oIn any other manner interfering with,restraining, orcoercing employees in the exercise of their right to self-organization,to form labor organizations,to join or assistInternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO,or any other labor organization, tobargain collectively through a representative of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from engaging in such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment,as authorized by Section8(aX3) of the Act.2.Take the following affirmative action designed toeffectuate the policiesof the Act:(a)Offer Juan Acevedo, William O. Ingraham, Jr.,Richard Remillard, Roger LeMay,AlfredSprude, and54 In the event no exceptions are filed as provided by Sec.102.46 of theof the Rules and Regulations, be adopted by the Board and become itsRules and Regulations of the National Labor Relations Board,the findings,findings, conclusions,and Order,and all objections thereto shall be deemedconclusions,and recommended Order herein shall, as provided in Sec. 102.48waived for all purposes. PACKER INDUSTRIES199Wallace Jones immediate and full reinstatement to theirformer positions, or, if those positions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges previouslyenjoyed, and make them and Mario Recchioni whole forany loss of pay they may have suffered as a result of thediscrimination against them in the manner provided in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze and determine the amounts of backpay due underthe terms of this Order.(c) Post at its plant in Meriden, Connecticut, copies of theattached noticemarked "Appendix." 55 Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent, shall beposted by it for a period of 60 consecutive days thereafter,in conspicuous places, where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that the said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.55 In the eventthat this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals, the words in the noticereading"Posted by Order ofthe NationalLaborRelations Board"shall read"Posted Pursuant to aJudgmentof the UnitedStatesCourt of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice, and we intend tocarry out the Order of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.WE WILL NOT discharge or otherwise discriminateagainst you in regard to hire or tenure of employment,or any term or condition of employment, for engagingin any of the activities listed above which are protectedby Section 7 of the National Labor Relations Act.WE WILL NOT coercively interrogate you regardingyour union membership, activities, or desires.WE WILL NOT convey to you by any acts orstatements the impression that we are engaging insurveillance of your union activities.WE WILL NOT threaten you with discharge, plantclosing or with any other reprisal to discharge unionmembership, activities, or support.Since it was decided that we violated the Act byterminating the employment of Juan Acevedo, William0. Ingraham, Jr., Richard Remillard, Roger LeMay,Alfred Sprude, and Wallace Jones because they en-gaged in union and other concerted activities guaran-teed by the Act, WE WILL offer them full reinstatementto their former jobs, and wE WILL reimburse them forany losses they suffered because we fired them.Since it was also decided that we violated the Act bydenying a wage increase to Mario Recchioni because heengaged in union and other concerted activities guaran-teed by the Act, WE WILL make him whole for the losseshe suffered because we denied him a wage increase.WE WILL respect your rights to self-organization, toform, join, or assist any labor organization, or tobargain collectively through International Associationof Machinists and Aerospace Workers, AFL-CIO, orany other representative of your choice, or to refrainfrom any such activity, and WE WILL NOT in any othermanner interfere with, restrain, or coerce our employeesin the exercise of these rights.PACKER INDUSTRIES, INC.